        CASE 0:14-cv-01716-SRN-HB Document 83 Filed 06/21/19 Page 1 of 1

                    UNITED STATES DISTRICT COURT
                                   District of Minnesota



ResCap Liquidating Trust,                       JUDGMENT IN A CIVIL CASE

                                Plaintiff,
v.                                               Case Number: 14-CV-1716 (SRN/HB)


Home Loan Center, Inc.,

                                Defendant.




☒ Jury Verdict. This action came before the Court for a trial by jury. The issues have
  been tried and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues
 have been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT the plaintiff, ResCap Liquidating Trust,
     recover from the defendant Home Loan Center, Inc. the amount of sixty-eight million,
     four hundred-eighty-four thousand, five-hundred-two and 06/100's dollars
     ($68,484,502.06).




 Date: 6/21/2019                                        KATE M. FOGARTY, CLERK

                                                            s/Susan M. Del Monte
                                                    (By) Susan M. Del Monte, Deputy Clerk



 s/Susan Richard Nelson
 SUSAN RICHARD NELSON
 United States District Judge
